DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on November 4, 2021:
Claims 1-3, 5-6, 8-10 and 13-15 are pending.  Claims 4, 7, 11, 12 and 16-20 have been canceled as per Applicant’s request;
The 112 and prior art rejections set forth in the previous Office Action are withdrawn in light of the amendment and Applicant’s remarks.
Allowable Subject Matter
Claims 1-3, 5-6, 8-10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  With respect to claim 1 (and claims 2-3, 5-6, 8, 10 and 13-15, all dependent upon claim 1), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery housing of at least claim 1 including the battery housing including at least one battery module arranged in the battery housing, the housing further having the at least one injection opening at the housing bottom, at least one elastically compressible sealing element arranged in an area of the at least one injection opening designed to open and close as recited therein and wherein thermally conductive material is injected through the at least one injection opening so as to fill a space between the at least one battery module and the housing 
b. With respect to claim 9, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method for incorporating a thermally conductive material in a battery housing holding at least one battery module the method comprising injecting, by an injecting device, a thermally conductive material through at least one opening provided in a housing bottom of the battery housing, the battery housing further having the at least one injection opening at the housing bottom and at least one elastically compressible sealing element arranged in an area of the at least one injection opening; the sealing element designed to open and close as recited therein and wherein thermally conductive material is injected through the at least one injection opening so as to fill a space between the at least one battery module and the housing bottom, the thermally conductive material contacting both and thereby thermally bridging the at least one battery module and the housing bottom.
DE 10/2013021205A1, teaches of a battery housing including an injection port wherein a thermally conductive material is introduced into the injection port.  However neither this reference, nor the remaining prior art of record, provide any teaching of the sealing element as recited in the claims, much less a sealing element which opens and closes in the manner recited in the claims.  
The sealing element defines a distinct feature over the cited prior art of record.
Pages 4-5 of the disclosure states:
“The injecting of the thermally conductive material into the battery housing from underneath is now advantageously made possible by the sealing element, which is compressed during the injecting of the thermally conductive material by the injection force or3 the injection pressure acting on this sealing element during the injecting and thereby opens up the injection opening. After the injection of the thermally conductive material, i.e., when no more thermally conductive material is being injected and therefore also no more injection force or no pressure is acting in the first direction on this sealing element, the sealing element5 once more expands and thereby automatically closes the injection opening. In this way, advantageously the applied thermally conductive material cannot escape once more from the battery housing, especially through the housing bottom through the at least one injection opening, for example by flowing out. Such an elastically compressible sealing element advantageously makes possible an injection of the thermally conductive material from under10neath into the battery housing, resulting in turn in the above described benefits. Thus, furthermore, the invention has the major advantage that such a sealing concept can be realized in a minimal design space, in particular no additional design space is required. In this way, the available design space in the motor vehicle, which ultimately determines the driving range, can be optimally utilized.
Furthermore, the sealing element as well as the injection opening15 can be realized in especially cost-effective manner and the sealing concept moreover requires no control from the outside. The sealing element also closes spontaneously upon interruption of the injection or a pressure drop. Nor is any additional equipment needed for the sealing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725